Citation Nr: 1446552	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 

FINDING OF FACT

According to a copy of the death certificate, the Veteran died in August 2009, while his appeal was pending on the claim for entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a copy of the death certificate, the Veteran died in August 2009, while his appeal was pending on the claim for entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010) (addressing eligibility for substitution, how an eligible survivor makes a request to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision. 


ORDER

The appeal of the claim for entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, is dismissed.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


